





CITATION: Ontario (Review
      Board) v. Kelly, 2011 ONCA 183



DATE:  20110308



DOCKET: C52427



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Doherty and Blair JJ.A.



BETWEEN



Her Majesty the Queen and Ontario Shores Centre for
          Mental Health Sciences



Respondents



and



Howard Kelly



Appellant



Howard Kelly, appearing in person

Anita Szigeti,
amicus curiae



Leanne Salel, for the respondent, Her Majesty the Queen

Michele Warner, for the respondent, Ontario Shores Centre for
          Mental Health Sciences



Heard and released orally:  March 4, 2011



On appeal from the disposition of the Ontario Review Board,
          dated July 6, 2010.



ENDORSEMENT



[1]

The Attorney General and the respondent, hospital, apply to admit fresh
    evidence in the form of three affidavits relating to events that allegedly
    occurred in the two weeks before the hearing of this appeal.  Obviously, these
    events were not dealt with by the Ontario Review Board in the decision that is
    under appeal.

[2]

Mr. Kelly requested the opportunity to cross-examine the affiants.  He
    denies some or all of the allegations contained in the affidavits.  He is, of
    course, entitled to cross-examine.

[3]

It is likely, in the circumstances of this case, that the
    cross-examinations could not be completed for two or three months.  By the time
    this appeal could be heard, the next annual review will have taken place or at
    least will be imminent.

[4]

In these circumstances, we are of the view that it is better to proceed
    with this appeal on the basis of the record that was before the Ontario Review
    Board and on which the Board based its decision.  If the appeal on the record
    cannot succeed, there is no need to consider the fresh evidence.

[5]

On the merits of the appeal, we have heard from the
amicus curiae
and Mr. Kelly.  We have also had the benefit of the extensive and thorough
    factum prepared by the
amicus
.  In our view, the decision of the Board
    is supported by the evidence that the Board referred to in its reasons.  Specifically,
    we are satisfied that the Boards finding that Mr. Kelly continued to represent
    a significant threat to the safety of the public and that the risk that he
    presented went beyond a nuisance or a minor threat was supported by that
    evidence.

[6]

Further, we are satisfied that the Board acted within its discretion in
    deciding that Mr. Kellys continued detention with terms and conditions that
    allow community privileges rather than a conditional discharge was the
    appropriate decision.  Again, we are satisfied that there was evidence before
    the Board upon which it could exercise that discretion and which supported its
    conclusion.

[7]

In the result, we see no error in the reasons of the Board and the
    appeal is, therefore, dismissed.

[8]

We observe that the matters referred to in the fresh evidence and in any
    evidence that Mr. Kelly may wish to call relating to events after the July 2010
    disposition may be dealt with at the next annual review.

D. OConnor A.C.J.O.

Doherty J.A.

R.A. Blair J.A.


